                                                                               1/27/2020




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA

                                HELENA DIVISION




 DONNA GROHMAN,

                            Plaintiff,              No. CV-19-58-H-SEH

 vs.
                                                            ORDER
 MOUNTAIN WEST FARM BUREAU
 MUTUAL INSURANCE COMPANY,

                            Defendant.


       Pending before the Court is the parties' Stipulation for Protective Order. 1

       The parties are apprised the Court, upon acceptance and approval of counsel

filed in writing on or before January 31, 2020, is prepared to grant the request to

execute and enter the protective order in the form attached.




       1
           Doc. 13.
      The Court's additions are indicated in bold typeface. The parties' request to

execute and enter the Stipulated Protective Order2 is GRANTED upon the terms

and conditions stated below:

      ORDERED:

      1.        This Protective Order governs the access to, use, and distribution of

information designated as "Confidential" in this litigation. For purposes of this

Protective Order, "information" or "materials" includes documents, things,

pleadings, discovery responses, deposition testimony, and all other discovery

materials.

      2.        This Protective Order shall also govern all discovery materials

and/or papers filed with the Court in this case which include or make

reference to any information designated as "Confidential" by a party. This

Protective Order shall also govern all information derived from such

documents and all copies, excerpts, or summaries of them.

      3.        Information may be deemed "Confidential" if it contains trade

secrets or other non-public, proprietary, or competitively sensitive

research, development, financial, or commercial information, or



      2
           Doc. 13-1.

                                          -2-
information that, if publicly disclosed, could be used to the competitive

detriment of a party or would violate the parties' respective confidentiality

and/or privacy policies and/or agreements, including without limitation

policies and/or agreements with employees, customers, or third parties.

      4.     All "Confidential" information shall be treated as confidential

during and throughout the pendency of this action. Confidential

information shall be used by the non-producing party solely for the

purposes of this litigation and not for any other purpose. Control and

distribution shall be the responsibility of the attorneys of record.

      5.    The parties shall not disclose information derived from such

Confidential information to any person except as provided in this

Protective Order. Confidential materials and information derived from

them may be inspected and disclosed by the parties only to the following

persons and only for the purposes of conducting this litigation:

            a.     The parties, their counsel in this lawsuit, and counsel's

            employees;




                                         -3-
              b.    Any person retained by counsel representing the parties

              to assist in the preparation of trial of this litigation, including

              experts and paralegals;

              c.    Any employee or representative of Mountain West Farm

              Bureau Mutual Insurance Company ("Mountain West") whose

              deposition is taken or is to be taken in this action during the

              course of his or her testimony; and

              d.    Deposition reporters.

      Court personnel are not subject to this Protective Order while

engaged in the performance of their official duties.

      6.      Filing of documents subject to a protective order shall

require a motion for leave to redact and be conducted in compliance

with L.R. 26.4(b)(2). No redacted document shall be considered by

the Court or relied upon by any party absent an order of Court so

permitting.

      7.      Before any party files a motion or other document with the

Court that would reveal any portion of the contents of the Confidential

information, such party shall provide at least ten (10) days written notice


                                          -4-
of such filing, detailing by Bates range the precise documents or

information to be filed. If the party designating the documents or

information as Confidential files a motion for leave to redact some or all

ofthe documents or information within ten (10) days of such written

notice, the motion or document at issue shall not be filed pending further

order of the Court.

      8.     The parties understand and accept that all documents

relied upon by the Court in resolving any issue before the Court,

whether or not designated or filed as "Confidential," including

documents redacted, will be unredacted and made public

contemporaneously with the Court's ruling on the issue.

      9.    The admissibility, confidentiality, and use of all Confidential

information at trial shall be subject to the orders of the Court.

      10.   A party producing or disclosing information may invoke this

Protective Order's protection by following the procedures set forth below:

            a.     With respect to documents, the copy of the document,

            when produced, shall bear the clear and legible designation

            "Confidential" on each page as to which the designating party


                                         -5-
seeks the protection of this Protective Order. To the extent a

document contains some "Confidential" information and some

non-confidential information, a party may designate the entire

document for treatment as "Confidential" within the scope of

this Protective Order.

b.     With respect to answers to interrogatories or requests

for admissions, the specific responses containing

"Confidential" information shall be clearly marked.

c.    With respect to any deposition, such treatment may be

invoked by: (1) declaring the same on the record at the

deposition and, thereafter, by designating the specific portions

of testimony as "Confidential" within thirty (30) days of the

receipt of the transcript of the deposition in which the

designations are made; or (2) designating specific portions of

testimony as "Confidential" and serving such designations

within thirty (30) days of receipt of the transcript of the

deposition in which the designations are made. The entirety of




                            -6-
                 all deposition transcripts shall be treated as "Confidential" for

                 the thirty (30) day period following receipt of the transcript.

                 d.    If information deemed "Confidential" is inadvertently

                 produced without the designation "Confidential," a party may

                nevertheless timely assert the confidentiality of the

                information upon learning of the inadvertent disclosure by

                providing written notice of such to all parties. The parties

                agree that the same protocol will apply to the inadvertent

                production of privileged documents and/or materials as well,

                and, upon receiving written notice from the designating party,

                all inadvertently produced privileged material will either be

                returned or destroyed, as instructed by the written notice.

          11.   If a party or counsel for a party disputes whether a document

    or other material should be marked "Confidential," the challenging party

    shall notify the producing party within 30 days of the production of

    confidential document. Counsel for the parties shall attempt to resolve any

    dispute between them. If they are unsuccessful, the party or counsel

    seeking to uphold the "Confidential" designation shall do so by filing an
•
                                            -7-
appropriate motion with the Court. Any document so marked as

"Confidential" will continue to be treated as such pending determination

by the Court as to its confidential status.

      12.    In the event that a party is requested or required (by oral

questions, interrogatories, requests for information or documents in legal

proceedings, subpoena, civil investigative demand or other similar process

or by applicable laws, rules or regulations) to disclose any information

designated "Confidential," the party shall provide all other parties with

prompt written notice of the request or requirement within fourteen (14)

days of receipt of the same, so that the other parties may seek a protective

order or other appropriate remedy and/or waive compliance with the

provisions of this Protective Order. If, in the absence of a protective order

or other remedy or the receipt of a waiver by the other parties, the party is,

upon advice of counsel, nonetheless legally compelled to disclose

"Confidential" information, the party may, without risk of liability

hereunder, disclose that portion of the "Confidential" information that

counsel advises must be disclosed provided that timely written notice of




                                         -8-
the request or requirement has been made within fourteen (14) days of

receipt of the same to the other parties.

       13.     Sanctions may be granted by the Court for improper use or

dissemination of any information produced subject to this Protective

Order. Sanctions may be imposed by the Court on its own motion or on

motion by a party.

      14.    Within 90 days of the conclusion of this matter including all

appeals therefrom, each "Confidential" document, including all copies of

each document and all excerpts or summaries of them, shall be either

returned to the party producing or designating the document, or destroyed.

If the documents are destroyed, rather than returned, the party and its

counsel destroying the documents shall provide a written certification that

all copies have been destroyed or erased if stored electronically.

Notwithstanding the foregoing, latent data such as deleted files, and other

non-logical data types, such as memory dumps, swap files, temporary

files, printer spool files, and metadata that can only be retrieved by

computer forensics experts and is generally considered inaccessible

without the use of specialized tools and techniques, will not be within the


                                            -9-
requirements for return or destruction of Confidential information as set

forth by this provision.

      DATED this    J:]_1/;,y of January, 2020.

                                 --L@H#lr:i
                              ;f(~~ADDON
                               United States District Judge




                                       -10-
